Citation Nr: 0609765	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  98-01 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include ulcerative colitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1989 
to June 1990.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1990 RO rating 
decision that denied service connection for ulcerative 
colitis. The appellant filed a Notice of Disagreement (NOD) 
in January 1991.  The RO rejected the NOD as untimely, but 
the Board held in November 1999 that the NOD had been timely 
filed and remanded the issue for adjudication on the merits.  
The RO issued a Statement of the Case (SOC) in September 2000 
that continued the denial on the merits, and the appellant 
filed a substantive appeal in October 2000.

The appellant testified during hearings before RO personnel 
in March 1991 and in June 2003; transcripts of those hearings 
are of record.  

In May 2004, the Board remanded the matter on appeal to the 
RO for additional action.  After accomplishing the requested 
action, the RO continued the denial of the claim (as 
reflected in the September 2005 Supplemental SOC (SSOC)), and 
returned the matter to the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Uncontroverted medical evidence establishes that the 
appellant's current gastrointestinal disability (originally 
assessed as ulcerative colitis, and now characterized as 
Crohn's disease) pre-existed service.  

3.  Competent and persuasive medical opinion establishes that 
the appellant's pre-existing disability was not aggravated by 
service.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal 
disorder, to include ulcerative colitis, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims herein decided 
has been accomplished.

Through the December 1990 rating decision, the September 2000 
SOC, and the SSOCs of January 2004, August 2005, and 
September 2005, the RO notified the appellant and his 
representative of the legal criteria governing the claim, 
evidence that had been considered in connection with the 
appeal, and the bases for the continued denial of service 
connection.  After each, they were afforded the opportunity 
to respond.  Hence, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support the claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board points out that the rating decision on appeal was 
issued prior to enactment of the VCAA.  The Board remanded 
the issue to the Appeals Management Center (AMC) in May 2004, 
following which the AMC issued the appellant a letter in May 
2004 that informed him of the evidence required to support a 
claim for service connection, the respective duties of the 
claimant and the VA in obtaining evidence, the evidence of 
record, and the evidence currently being pursued.  The letter 
also invited the appellant to furnish any medical reports in 
his possession.  The Board finds that this letter meets the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, the 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal; 
this is logical, since the rating decision was issued prior 
to enactment of the VCAA.  Moreover, the Board finds that the 
lack of full pre-adjudication notice in this appeal has not, 
in any way, prejudiced the appellant.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim were fully developed and re-
adjudicated after notice was provided.  The Board 
particularly notes that, here, the matter on appeal was 
remanded for full compliance with the VCAA in May 2005, that 
the AMC's May 2005 notice letter complied with the 
instructions of that remand,  and that the September 2005 
SSOC reflects readjudication of the claim after the appellant 
had an opportunity to respond.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  As noted below, the RO obtained the appellant's 
service medical record and records from those medical 
providers that the appellant identified as having relevant 
evidence.  The RO also obtained a medical opinion to assist 
in the adjudication of the claim on appeal.  Further, the 
appellant was afforded two RO hearings during which he 
presented evidence and argument in support of his claim.  
Significantly, neither the appellant nor his representative 
has identified, and record does not otherwise indicate, any 
additional, existing evidence pertinent to the claim on 
appeal that should be obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.  Analysis

The appellant's original claim, filed in July 1990, sought 
service connection for ulcerative colitis.  The diagnosis of 
ulcerative colitis was continued after service for a time 
(see treatment reports by Dr. J.M.C. dated February 1993), 
but the disability was recharacterized, in December 2001, as 
inflammatory bowel disease, and possibly as Crohn's disease 
(see operative and post-operative reports by Dr. M.J.K.).  A 
current diagnosis of Crohn's disease was confirmed by Dr. 
M.J.K. in July 2003.  Ulcerative colitis and Crohn's disease 
are both considered to be inflammatory bowel diseases (see VA 
medical opinion of July 2005).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. §§  
3.303, 3.304 (2005).
  
A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  By 
"clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that both the disease and injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  In its decisions, the Board is bound to follow the 
precedential decisions of the General Counsel.  38 U.S.C.A. 
§ 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry, and the 
burden then shifts to VA to rebut the presumption of 
soundness.  The Federal Circuit Count held in Wagner that the 
correct standard for rebutting the presumption of soundness 
under 38 U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the claimant's disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.

A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition, as 
contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. 
App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991). 

In this case, the report of the appellant's April 1998 
enlistment examination is silent in regard to any 
gastrointestinal abnormality; the appellant subsequently 
entered military service in January 1989.  However, medical 
evidence of record shows that the appellant was hospitalized 
for ulcerative colitis prior to service in December 1987 and 
again in January 1988.  The Board accordingly finds that the 
appellant's gastrointestinal disability (then characterized 
as ulcerative colitis) clearly and unmistakably existed prior 
to the appellant's enrollment in military service.  

Pertinent to the question of whether the appellant's pre-
existing disability was aggravated by service, in April 1990, 
the Army physical evaluation board (PEB) determined that the 
appellant's current ulcerative colitis was not permanently 
aggravated by military service.  Specifically, the PEB stated 
that the appellant had been accepted for military service 
because the condition was in remission, but that the 
subsequent in-service exacerbation was not unexpected or 
unusual and accordingly did not constitute a "permanent 
aggravation" resulting from military duty.  

More significantly, in July 2005, a VA physician reviewed the 
appellant's entire claims file.  That physician indicated 
that the appellant had a preexisting inflammatory bowel 
disease, which was thought at the time to be ulcerative 
colitis but recently diagnosed as Crohn's disease.  The 
physician noted that condition was in remission at the time 
of the appellant's enlistment.  Based on the appellant's 
frequent in-service hospitalizations (three within three 
months), documented active inflammation and anemia in 
service, and recorded in-service history of bloody diarrhea 
and abdominal pain, the VA physician concluded that the 
disability did increase in severity during service.  However, 
the VA physician stated that such an increase would be 
consistent with the natural progression of the condition, 
since inflammatory bowel disease (both ulcerative colitis and 
Crohn's disease) are characterized by a waxing and waning 
course.  

The Board notes that the opinion of the VA physician is 
consistent with the determination of the Army PEB.  The 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  Moreover, neither the appellant nor his 
representative has presented or alluded to the existence of 
any contrary medical opinion (i.e., one indicating that the 
appellant's pre-existing disability was, in fact, aggravated 
by service).  Accordingly, the Board finds that these medical 
opinions constitute clear and unmistakable evidence that the 
appellant's preexisting inflammatory bowel disease was not 
permanently aggravated by his military service.  

Thus, the presumption of soundness is rebutted, and the 
medical record precludes application of the presumption of 
aggravation or a finding of in-service aggravation so as to 
support a grant of service connection.  Simply stated, the 
medical evidence establishes that there is no relationship 
between the appellant's current gastrointestinal disability 
and service.  

In addition to the medical evidence, the  Board has 
considered the appellant's theory, as articulated in his RO 
hearings in March 1991 and in June 2003, that military 
service caused his condition to worsen; specifically, the 
appellant contends that during military service he was forced 
to eat inappropriate foods and that in-service medications 
(especially prednisone) actually exacerbated his condition.  
The Board points out, however, that the VA physician 
specifically disagreed with the appellant's contention that 
he was misdiagnosed in service, and also disagreed that 
certain meals in service would result in a permanent 
worsening of the appellant's preexisting inflammatory bowel 
disease.  

In any event, as the appellant is a layperson not shown to 
possess the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter, such as whether his preexisting disability was 
permanently aggravated by his military service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
As his assertions in this regard have no probative value, he 
also is not competent to controvert a competent and 
persuasive medical opinion on the basis of his assertions, 
alone.

Under these circumstances, the Board finds that the claim for 
service connection for a gastrointestinal disorder, to 
include ulcerative colitis, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for a gastrointestinal disorder, to 
include ulcerative colitis, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


